Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document    Page 1 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document    Page 2 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document    Page 3 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document    Page 4 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document    Page 5 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document    Page 6 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document    Page 7 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document    Page 8 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document    Page 9 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 10 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 11 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 12 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 13 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 14 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 15 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 16 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 17 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 18 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 19 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 20 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 21 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 22 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 23 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 24 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 25 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 26 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 27 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 28 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 29 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 30 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 31 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 32 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 33 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 34 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 35 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 36 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 37 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 38 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 39 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 40 of 41
Case 4:18-bk-11413-BMW   Doc 35 Filed 03/08/19 Entered 03/08/19 14:30:38   Desc
                         Main Document   Page 41 of 41
